Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
                                                             Dec 30 2014, 8:25 am
 any court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:
DAVID M. ZENT                                        GREGORY F. ZOELLER
Leonard, Hammond, Thoma & Terrill                    Attorney General of Indiana
Fort Wayne, Indiana
                                                     KENNETH E. BIGGINS
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

KEVIN D. MORRIS,                                     )
                                                     )
       Appellant/Defendant,                          )
                                                     )
               vs.                                   )        No. 02A03-1406-CR-216
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee/Plaintiff.                           )


                       APPEAL FROM THE ALLEN SUPERIOR COURT
                            The Honorable Frances C. Gull, Judge
                              Cause No. 02D05-1307-FC-228


                                         December 30, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Chief Judge
                                      Case Summary

       The State charged Kevin Morris with Class C felony battery and Class D felony

criminal recklessness after he stabbed his fiancée’s father. A jury found Morris guilty as

charged and determined that he was a habitual offender, and Morris received a twenty-

year aggregate sentence. He now appeals, arguing that his sentence is inappropriate in

light of the nature of the offenses and his character. Because we conclude that Morris’s

sentence is appropriate, we affirm the trial court.

                              Facts and Procedural History

       In July 2013 Morris and Anthony Gooden were involved in a fight over Nicole

Gooden, Anthony’s daughter and Morris’s fiancée. At some point during the fight,

Morris pulled out a three-inch pocket knife and stabbed Anthony four times, puncturing

one of Anthony’s lungs. Anthony was hospitalized for two months and incurred more

than $30,000 in medical bills.

       The State charged Morris with Class C felony battery and Class D felony criminal

recklessness and alleged that he was a habitual offender. A jury found Morris guilty as

charged and determined that he was a habitual offender. When sentencing Morris, the

trial court found no mitigating circumstances. Sent. Tr. p. 25-26. The court did find

aggravating circumstances, however, including Morris’s previous convictions for Class C

felony battery (2000), Class D felony possession of cocaine (2003), and Class C felony

battery (2008); misdemeanor convictions for false reporting/informing (2000 and 2002)

and driving without a license (1999); juvenile adjudication for what would have been



                                              2
false reporting/informing if committed by an adult;1 and unsuccessful experiences with

alternative sentencing, including suspended sentencing and parole. See id. at 26-28;

Presentence Investigation Report p. 4-6.

          The trial court sentenced Morris to an aggregate twenty-year term: eight years for

battery, enhanced by twelve years for being a habitual offender, and a three-year

concurrent term for criminal recklessness.

          Morris now appeals.

                                          Discussion and Decision

          Morris contends that his sentence is inappropriate. The Indiana Constitution

authorizes independent appellate review and revision of a trial court’s sentencing

decisions. Brown v. State, 10 N.E.3d 1, 4 (Ind. 2014). We implement this authority

through Appellate Rule 7(B), which provides that we may revise a sentence authorized by

statute       if,   after    due     consideration   of   the   trial   court’s   decision,    we     find

the sentence is inappropriate in light of the nature of the offense and the character of the

offender.           Id.     Morris     bears   the    burden     on     appeal     of    proving      that

his sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

          The principal role of Rule 7(B) review “should be to attempt to leaven the outliers,

and identify some guiding principles for trial courts and those charged with improvement

of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). We “should focus on the forest—

          1
           According to Morris, he also has juvenile adjudications for robbery, assault with a firearm, and
exhibiting a firearm. See Sent. Tr. p. 26 (“You’ve also self-reported . . . having a juvenile record in
Orange County, California, apparently for Robbery, Assault with a Firearm on a Person and Exhibiting a
Firearm. There’s no information in the PSI that supports that other than your self-reported self-admission
. . . .”).
                                                      3
the aggregate sentence—rather than the trees—consecutive or concurrent, number of

counts, or length of the sentence on any individual count.” Id. Whether a sentence is

inappropriate ultimately turns on the culpability of the defendant, the severity of the

crime, the damage done to others, and a myriad of other factors that come to light in a

given case. Id. at 1224. In assessing whether a sentence is inappropriate, appellate courts

may take into account whether a portion of the sentence is ordered suspended or is

otherwise crafted using any of the variety of sentencing tools available to the trial judge.

Davidson v. State, 926 N.E.2d 1023, 1025 (Ind. 2010). These tools include probation,

home detention, placement in a community-corrections program, executed time in a

Department of Correction facility, concurrent rather than consecutive sentences, and

restitution/fines. Id.

       At the time Morris committed the underlying offenses, the sentencing range for a

Class C felony was between six and twenty years, with an advisory sentence of ten years.

Ind. Code Ann. § 35-50-2-5 (West 2012). The sentencing range for a Class D felony was

six months to three years, with one and one-half years being the advisory term. Ind. Code

Ann. § 35-50-2-7 (West 2012). Because Morris was found to be a habitual offender, the

trial court was required to sentence him to an “additional fixed term that is not less than

the advisory sentence for the underlying offense nor more than three (3) times the

advisory sentence for the underlying offense.” Ind. Code Ann. § 35-50-2-8(h) (West

2012). Here, the trial court sentenced Morris to an aggregate twenty-year term: eight

years for Class C felony battery, enhanced by twelve years for being a habitual offender,




                                             4
and a three-year concurrent term for Class D felony criminal recklessness. This sentence

is within the statutory range.

       The nature of the offenses is serious. Morris stabbed Anthony, his fiancée’s

father, four times during a fight. One stab wound punctured Anthony’s lung. Anthony

was hospitalized for two months and incurred more than $30,000 in medical bills.

       Morris’s character does not help his cause. This is Morris’s third Class C felony

battery conviction. He also has a felony conviction for possession of cocaine,

misdemeanor convictions for false reporting/informing and driving without a license, and

a juvenile adjudication for what would have been false reporting/informing if committed

by an adult. In addition, Morris’s Presentence Investigation Report indicates that he is at

a very high risk of reoffending. PSI p. 9. Morris failed to take advantage of alternative

sentencing when it was offered to him—his parole was revoked in 2002 and twice he

received a suspended sentence that was later reinstated due to his failure to comply with

probation or other legal requirements. See id. at 4-6. Despite many opportunities to

reform his conduct, Morris continues to engage in criminal behavior.

       Finally, Morris’s claim that his sentence is inappropriate because he is not “among

the very worst offenders and . . . he did not commit[] one of the very worst offenses,”

Appellant’s Br. p. 7, is not persuasive because Morris did not receive the maximum

sentence.   The trial court could have sentenced Morris to an aggregate sentence of

twenty-three years; instead, the court ordered Morris’s three-year sentence for criminal

recklessness to be served concurrent to his battery/habitual-offender sentence.




                                            5
       Morris has failed to persuade us that his aggregate twenty-year sentence is

inappropriate in light of the nature of his offenses and his character.

       Affirmed.

BAKER, J., and RILEY, J., concur.




                                              6